  Case 3:20-cv-01630-M-BN Document 9 Filed 07/14/20          Page 1 of 2 PageID 42



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

ROBERTO MARTINEZ,                          §
TDCJ No. 2067337,                          §
                                           §
             Petitioner,                   §
                                           §
V.                                         §          No. 3:20-cv-1630-M
                                           §
LORIE DAVIS, Director                      §
Texas Department of Criminal Justice       §
Correctional Institutions Division,        §
                                           §
             Respondent.                   §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed. The District Court reviewed

the proposed Findings, Conclusions, and Recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

      The Court therefore TRANSFERS Petitioner’s unauthorized successive 28

U.S.C. 2254 habeas application to the United States Court of Appeals for the Fifth

Circuit for appropriate action.

      And, because the Court is transferring the application to the Fifth Circuit, a

certificate of appealability (“COA”) is not necessary. See United States v. Fulton, 780

F.3d 683, 688 (5th Cir. 2015) (“[A] transfer order under 28 U.S.C. § 1631 is not a final

order within the meaning of § 2253(c)(1)(B), and the appeal of such an order does not
  Case 3:20-cv-01630-M-BN Document 9 Filed 07/14/20       Page 2 of 2 PageID 43



require a COA.”); Guel-Rivas v. Stephens, 599 F. App’x 175, 175 (5th Cir. 2015) (per

curiam) (applying Fulton’s holding to transfer of a successive Section 2254

application).

      SO ORDERED this 14th day of July, 2020.




                                         2
